DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. 
Regarding claims 1, 10 and 19 previously rejected with references Kim and Hattori, Applicant admits that Kim discloses authentication performed using a speaker model, but then argues that Kim and Hattori fail to disclose limitation “a first authentication performed based on data of the first input voice, the speaker model…” (Amendment, pg. 7, fourth para. - pg. 8, fourth para). Examiner respectfully disagrees as Kim discloses verifying the speaker of a voice input as an authorized user based on the speaker model (para. [0030]; para. [0037]), corresponding to the limitation.
Applicant’s arguments with respect to claims 1, 10 and 19 and Kim and Hattori not disclosing limitation “in response to a first input voice corresponding to the specific word, perform a function corresponding to a voice recognition by a first authentication performed based on…a personator model including characteristics information of a voice of a non-registered user” (Amendment, pg. 7, fourth para. - pg. 8, sixth para) have been considered but are moot in light of new grounds of rejection with reference Faians as provided below. Faians discloses the limitation (Abstract; para. [0034]; para. [0035]; para. [0036]; para. [0040]-[0041];. [0064]; para. [0067]-[0068]) in authenticating a user’s 
Regarding the rejection of claims 2-9, Applicant argues that the claims are allowable in lieu of their dependency from claims 1 and 10 (Amendment, pg. 9). Examiner respectfully disagrees as provided in the rejections below, absent any argument as to why the cited portion of the references fail to disclose limitations recited in the rejected claims among claims 2-9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 10 and 19 disclose “a personator model including characteristics information of a voice of a non-registered user”. There is no disclosure of the claimed personator model as including information of the voice of a non-registered user in Applicant’s original disclosure. Applicant’s specification describes performing authentication by comparing user input to a speaker model of a pre-registered user as well as to a pre-stored personator model of a different user (para. [0016]; para. [0023]; para. [0025]; para. [0072]; para. [0080]; para. [0135]; para. [0147]). The specification does not describe the personator model as corresponding to voice of a non-registered user and does not preclude the personator model from being one for a registered user that is different from the user with the speaker model. Claims 2-9 and 11-18 are rejected based on their dependency from claims 1, 10 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US PGPUB 2015/0302856 A1 (“Kim”) in view of Hattori US 6,094,632 (“Hattori” - IDS) and Faians et al US PGPUB 2014/0330563 A1 (“Faians”)
        Per Claim 1, Kim discloses an electronic apparatus, comprising: 
           a memory to store a speaker model including characteristic information of a voice of a pre-registered user of the electronic apparatus corresponding to a specific word (Abstract; As used herein, the term "activation keyword" may refer to one or more words adapted to activate the voice assistant unit 242…, para. [0031]-[0032]; The speaker model database 264 in the storage unit 260 may include one or more speaker models for use in verifying whether a speaker is an authorized user…, [0033]; The speaker model database 264 may include a speaker model, which is generated for the activation keyword…, para. [0037]; para. [0047], keyword as specific word); and 
          a processor configured to: in response to a first input voice corresponding to the specific word, perform a function corresponding to a voice recognition by a first authentication performed based on data of the first input voice, the speaker model (para. [0030]; If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]) and 
            perform a second authentication based on data among data of a second input voice that is input while the function corresponding to the voice recognition is provided with the speaker model (When the speech command is recognized, the voice assistant one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
            However, this feature is taught by Hattori (col. 12, ln 6-54)
           Kim in view of Hattori does not explicitly disclose in response to a first input voice corresponding to the specific word, perform a function corresponding to a voice recognition by a first authentication performed based on a personator model including characteristics information of a voice of a non-registered user
            However, this feature is taught by Faians (receiving an audio stream of a communication session and creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session 
fraudsters…, Abstract; para. [0034]; para. [0035]; the method may include creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session based on identification information…, para. [0036]; compare various parameters related to the generated voice print with the same parameters at voice prints stored in the fraudster watch list…, para. [0040]-[0041]; the agent (or AVR) may identify the customer by requesting identification information that may include, for example, at least one of: a name, an ID number, a social security number, a password…, para. [0064]; para. [0067]-[0068], voice print of fraudsters as including personator model of characteristics of non-registered user/customer, authentication performed based on data of audio stream as implying function corresponding to voice recognition)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Hattori with the apparatus of Kim in arriving at “to: perform a second authentication based on data corresponding to the specific word among data of a second input voice”, as well as to combine the teachings of Faians with the apparatus of Kim in view of Hattori including substituting the personator model described in Faians with the reference models of other speakers in Hattori in arriving at “in response to a first input voice corresponding to the specific word, perform a function corresponding to a voice recognition by a first authentication a personator model including characteristics information of a voice of a non-registered user”, because such combination would have resulted in providing an extra manner of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54), as well as in identifying fraudsters (Faians, para. [0040])          Per Claim 2, Kim in view of Hattori and Faians discloses the electronic apparatus as claimed in claim 1, 
               Kim discloses wherein the processor is further configured to: perform the second authentication by comparing the data among the data of the second input voice that is input while the voice recognition service is provided with the speaker model (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
              Hattori discloses comparing data corresponding to the specific word among the
data of the second input voice with the model stored in the memory (Abstract; col. 12, In 6-54, reference patterns of predetermined speakers as including model)
              Faians discloses the use of the personator model stored in the memory (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068])
              Per Claim 3, Kim in view of Hattori and Faians discloses the electronic apparatus as claimed in claim 1, 
               Hattori discloses wherein the processor is further configured to: obtain a phoneme matching at least one of a plurality of phonemes constituting the specific word among phonemes corresponding to the second input voice, determine a first similarity between characteristic information of the first input voice corresponding to the obtained 
            Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072]).
          Per Claim 4, Kim in view of Hattori and Faians discloses the electronic apparatus as claimed in claim 3, 
                Hattori discloses wherein the processor is further configured to: determine a second similarity between the characteristic information of the first input voice corresponding to the obtained phoneme and characteristic information of a model stored in the memory, and perform the second authentication based on the determined first similarity and the determined second similarity (col. 12, ln 6 - col. 13, ln 14).
            Faians discloses the use of a personator model stored in the memory (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068])
            Per Claim 6, Kim in view of Hattori and Faians discloses the electronic apparatus as claimed in claim 2, 
                 Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
                 Kim in view of Hattori does not explicitly disclose wherein the processor is further configured to, based on determination that the second authentication is failed, update the personator model based on characteristic information of at least one of the first input voice that succeeds in the first authentication and the second input voice that is input while the voice recognition service is provided
Faians disclosing updating a potential fraudster list with the voice template when authentication fails (Abstract; para. [0024]; para. [0040]; para. [0069]; para. [0072])
                 It would have been obvious to one of ordinary skill in the art to achieve the claimed limitations by combining the teachings of Faians with the apparatus of Kim in view of Hattori because such combination would have resulted in identifying not yet enrolled fraudsters (Faians, para. [0070])
          Per Claim 7, Kim in view of Hattori and Faians electronic apparatus as claimed in claim 1, 
             Kim discloses wherein the processor is further configured to, based on determination that the second authentication is failed, terminate the voice recognition service (para. [0060]). 
        Per Claim 8, Kim in view of Hattori and Faians electronic apparatus as claimed in claim 1, 
              Kim discloses wherein the processor is further configured to, based on the second authentication being successful, continue the providing of the voice recognition service, (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
            Kim does not explicitly disclose to perform the second authentication again based on data of additional voice that is input after the second authentication is successful
             However, this feature is suggested by Kim teaching changing the security levels in response to the received voice inputs, where additional or a second 
           It would have been obvious to one of ordinary skill in the art to try to implement performing the second authentication again based on data of additional voice that is input after the second authentication is successful, so as to ensure protection of 
private information
          Per Claim 9, Kim in view of Hattori and Faians electronic apparatus as claimed in claim 1, 
                Kim discloses wherein the processor is further configured to, based on a previous voice input before the voice recognition service is provided, compare the data of the first input voice with the speaker model pre-stored in the memory to perform the first authentication (para. [0047]-[0048])
                Hattori discloses wherein the processor is further configured to, based on a previous voice input corresponding to the specific word, compare the data of the first input voice with the model pre-stored in the memory (Abstract; col. 12, In 6-54)
             Faians discloses the use of a personator model pre-stored in the memory (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068])
         Per Claim 10, Kim discloses a method for controlling an electronic apparatus, the method comprising:
             in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on data of the first input voice, a pre-stored speaker model including of the electronic apparatus corresponding to the specific word (Abstract; para. [0030]; If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); 
            based on the performed first authentication, providing a voice recognition service through the electronic apparatus (Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); and 
           performing a second authentication based on data among data of a second input voice that is input while the function corresponding to the voice recognition is provided with the speaker model (When the speech command is recognized, the voice assistant unit 242 may identify a function associated with the speech command and determine a security level associated with the speech command…, para. [0040]; the voice assistant unit 242 may verify whether a speaker of the speech command is a user authorized to perform the function based on the speech command in the input sound stream and optionally request the speaker to input additional verification information…, para. [0041]; para. [0054]-[0055]; the verification score determining unit 420 in the voice assistant unit 242 may extract one or more sound features from a received portion of the input sound stream that includes the speech command. The verification score is determined based on the extracted sound features and a speaker model for the speech command stored in the speaker model database 264…, para. [0071]-[0072], one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
           However, this feature is taught by Hattori (col. 12, ln 6-54)
           Kim in view of Hattori does not explicitly disclose in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on a personator model including characteristic information of a voice of a non-registered user     
           However, this feature is taught by Faians (receiving an audio stream of a communication session and creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session based on identification information. The method may further include determining a confidence level of the preliminary association based on authentication information related to the customer and if the confidence level is higher than a threshold, sending a request to compare the audio stream to a database of voice prints of known 
fraudsters…, Abstract; para. [0034]; para. [0035]; the method may include creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session based on identification information…, para. [0036]; compare various parameters related to the generated voice print with the same parameters at voice prints stored in the fraudster watch list…, para. [0040]-[0041]; the agent (or AVR) may identify the customer by requesting identification information that voice print of fraudsters as including personator model of characteristics of non-registered user/customer, authentication performed based on data of audio stream as implying function corresponding to voice recognition)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Hattori with the method of Kim in arriving at “to: perform a second authentication based on data corresponding to the specific word among data of a second input voice”, as well as to combine the teachings of Faians with the method of Kim in view of Hattori including substituting the personator model described in Faians with the reference models of other speakers in Hattori in arriving at “in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on a personator model including characteristic information of a voice of a non-registered user”, because such combination would have resulted in providing an extra manner of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54), as well as in identifying fraudsters (Faians, para. [0040])           Per Claim 11, Kim in view of Hattori and Faians discloses the method as claimed in claim 10, 
              Kim discloses wherein the performing of the second authentication comprises comparing the data among the data of the second input voice that is input while the 
             Hattori discloses comparing data corresponding to the specific word among the
data of the second input voice with the pre-stored model (Abstract; col. 12, In 6-54, reference patterns of predetermined speakers as including model)
           Faians discloses the use of the pre-stored personator model (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068])          Per Claim 12, Kim in view of Hattori and Faians discloses the method as claimed in claim 10, 
             Hattori discloses wherein the performing of the second authentication comprises: obtaining a phoneme matching at least one of a plurality of phonemes constituting the specific word among phonemes corresponding to the second input voice, determining a first similarity between characteristic information of the first input voice corresponding to the obtained phoneme, and characteristic information of the speaker model, and performing the second the authentication based on the determined first similarity (col. 12, ln 6 - col. 13, ln 14)             Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
           Per Claim 13, Kim in view of Hattori and Faians discloses the method as claimed in claim 12, 
                Hattori discloses wherein the performing of the second authentication comprises: determining a second similarity between characteristic information of the obtained phoneme and characteristic information of the pre-stored model and 
               Faians discloses the use of the pre-stored personator model (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068])
          Per Claim 15, Kim in view of Hattori and Faians discloses the method as claimed in claim 11, 
               Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])               Kim in view of Hattori does not explicitly disclose based on determination that the second authentication is failed, update the personator model based on characteristic information of at least one of the first input voice that succeeds in the first authentication and the second input voice that is input while the voice recognition service is provided
                 However, this feature is suggested by Faians disclosing updating a potential fraudster list with the voice template when authentication fails (Abstract; para. [0024]; para. [0040]; para. [0069]; para. [0072])
                 It would have been obvious to one of ordinary skill in the art to achieve the claimed limitations by combining the teachings of Faians with the apparatus of Kim in view of Hattori because such combination would have resulted in identifying not yet enrolled fraudsters (Faians, para. [0070]).
          Per Claim 16, Kim in view of Hattori and Faians discloses the method as claimed in claim 10, 
              Kim discloses based on determination that the second authentication is failed, terminating the voice recognition service (para. [0060]).
Claim 17, Kim in view of Hattori and Faians discloses the method as claimed in claim 10,
             Kim discloses continuing the providing of the voice recognition service based on the second authentication being successful (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
             Kim does not explicitly disclose to perform the second authentication again based on data of additional voice that is input after the second authentication is successful
             However, this feature is suggested by Kim teaching changing the security levels in response to the received voice inputs, where additional or a second authentication is performed based on a requirement for a high security level function (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
           It would have been obvious to one of ordinary skill in the art to try to implement performing the second authentication again based on data of additional voice that is input after the second authentication is successful, so as to ensure protection of 
private information
           Per Claim 18, Kim in view of Hattori and Faians discloses the method as claimed in claim 10, 
             Kim discloses based on a previous voice input before the voice recognition service is provided, performing the first authentication by comparing data of the first input voice with the speaker model (para. [0047]-[0048])
            Hattori discloses based on a previous voice input corresponding to the
specific word, performing the first authentication by comparing data of the first input

             Faians discloses the use of the pre-stored personator model (Abstract; para. [0034]-[0036]; para. [0040]-[0041]; para. [0064]; para. [0067]-[0068]).
           Per Claim 19, Kim discloses a non-transitory computer readable medium storing a program, when executed by a processor of an electronic apparatus, causes the electronic apparatus to perform an operation, wherein the operation comprises: 
             in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on data of the first input voice, a pre-stored speaker model including characteristic information of a voice of a pre-registered user of the electronic apparatus corresponding to the specific word (Abstract; para. [0030]; If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]);
           based on the performed first authentication, providing a voice recognition service through the electronic apparatus (Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); and 
          performing a second authentication based on data among data of a second input voice that is input while the function corresponding to the voice recognition service is provided, with the speaker model (When the speech command is recognized, the voice assistant unit 242 may identify a function associated with the speech command and one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
           However, this feature is taught by Hattori (col. 12, ln 6-54)
           Kim in view of Hattori does not explicitly disclose in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on a personator model including characteristic information of a voice of a non-registered user     
           However, this feature is taught by Faians (receiving an audio stream of a communication session and creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session based on identification information. The method may further include determining a 
fraudsters…, Abstract; para. [0034]; para. [0035]; the method may include creating a preliminary association between the audio stream and an identity of a customer that has engaged in the communication session based on identification information…, para. [0036]; compare various parameters related to the generated voice print with the same parameters at voice prints stored in the fraudster watch list…, para. [0040]-[0041]; the agent (or AVR) may identify the customer by requesting identification information that may include, for example, at least one of: a name, an ID number, a social security number, a password…, para. [0064]; para. [0067]-[0068], voice print of fraudsters as including personator model of characteristics of non-registered user/customer, authentication performed based on data of audio stream as implying function corresponding to voice recognition)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Hattori with the medium of Kim in arriving at “to: perform a second authentication based on data corresponding to the specific word among data of a second input voice”, as well as to combine the teachings of Faians with the medium of Kim in view of Hattori including substituting the personator model described in Faians with the reference models of other speakers in Hattori in arriving at “in response to receiving a first input voice corresponding to a specific word, performing a function corresponding to a voice recognition by a first authentication performed based on a personator model including characteristic information of a voice of a non-registered user”, because such combination would have resulted in providing an extra manner of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54), as well as in identifying fraudsters (Faians, para. [0040]).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of  the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658